UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
------------------------------------------------------------------
ERIN KIS, on behalf of herself and all                           :
others similarly situated, et al.,                               :   Case Nos. 4:18-cv-54
                                                                 :             4:18-cv-434
                      Plaintiffs,                                :
                                                                 :
vs.                                                              :   OPINION & ORDER
                                                                 :   [Resolving Doc. 212]
COVELLI ENTERPRISES, INC.,                                       :
                                                                 :
                      Defendant.                                 :
------------------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

          In this Fair Labor Standards Act (“FLSA”) collective action, nearly five hundred

current and former Panera Bread assistant managers seek unpaid overtime wages from

Covelli Enterprises, Inc. The parties now propose a settlement.1

          Under the proposed settlement, Defendant Covelli will pay up to $3,725,000 to

settle the collective action’s claims.2 The parties also ask the Court to conditionally certify

a related Ohio wage law class action for settlement purposes. Covelli will pay up to

$900,000 to settle the class action’s claims.3

          Plaintiffs ask the Court to: (i) approve the collective action settlement, (ii)

conditionally certify the class for settlement, (iii) preliminarily approve the class settlement,

(iv) appoint Plaintiffs’ counsel as class counsel, and (v) issue the proposed class and

collective action notices.4 For the following reasons, the Court GRANTS Plaintiffs’ motion.

                                   I.         The FLSA Collective Action Settlement

          In this circuit, whether an FLSA collective action settlement even requires court


          1
              Doc. 212.
          2
              Doc. 212-7 at 11.
          3
              Id.
          4
              Doc. 212. Defendant does not oppose.
Case Nos. 4:18-cv-54
Gwin, J.

approval is an open question, and the other circuits are split.5 However, this Court has

previously required it.6 This comports with the FLSA’s animating assumption: unequal

bargaining power between employers and employees requires government supervision.7

         When deciding whether to approve the settlement, the Court considers: (i) the

likelihood of success on the merits, (ii) the complexity, expense, and duration of litigation,

(iii) the amount of discovery completed, (iv) the risk of fraud or collusion, and (v) the public

interest.8 Taken together, the factors favor approval.

         The likelihood of success on the merits is the most important factor,9 and is used to

ensure that the settlement’s value fairly reflects the case’s strength.10 Here, Plaintiffs would

likely succeed. The primary question in this case is whether Defendant properly classified

Plaintiffs as overtime-exempt executives. Plaintiffs have submitted dozens of affidavits

showing that their jobs primarily involved manual labor and customer service,11 placing

them outside the exemption.12 Additionally, assistant manager training uniformity and

corporate micromanagement makes this job duty evidence broadly applicable to all

Plaintiffs.13

         Under the settlement, Plaintiff will receive 83% of the estimated total potential

          5
            Compare Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199, 206 (2d Cir. 2015) (requiring court approval),
Seminiano v. Xyris Ent., Inc., 602 F. App’x 682, 683 (9th Cir. 2015) (same), O’Connor v. United States, 308 F.3d 1233
(Fed. Cir. 2002) (same), Walton v. United Consumers Club, Inc., 786 F.2d 303, 306 (7th Cir. 1986) (same), Lynn’s Food
Stores, Inc. v. United States, 679 F.2d 1350, 1353 (11th Cir. 1982) (same), and with Martin v. Spring Break ’83 Prod.,
L.L.C., 688 F.3d 247, 256 (5th Cir. 2012) (not requiring court approval). See also Barbee v. Big River Steel, LLC, 927
F.3d 1024 (8th Cir. 2019) (recognizing split).
         6
           Carr v. Bob Evans Farms, Inc., No. 1:17-CV-1875, 2018 WL 7508650 (N.D. Ohio July 27, 2018).
         7
           Brooklyn Sav. Bank v. O’Neil, 324 U.S. 697, 706 (1945).
         8
           E.g., Tater v. We Build Apps LLC, No. 1:18-cv-01221, 2019 WL 1458155, at *2 (N.D. Ohio April 2, 2019). See
Does 1–2 v. Déjà Vu Services, Inc., 925 F.3d 886 (6th Cir. 2019) (applying these factors and two others in approving a
joint FLSA collective action and class action settlement).
         9
           Déjà Vu Services, 925 F.3d at 895.
         10
              Id.
         11
            Doc. 29-4 at 3; Doc. 29-5 at 3–4; Doc. 29-6 at 3; Doc. 29-7 at 3–4; Doc. 29-8 at 4; Doc. 130-7 at 12, 15, 22,
26, 35, 52, 69; Doc. 130-8 at 3, 7–8, 19, 25, 40, 48, 52, 60, 64; Doc. 130-9 at 3–4, 7, 32, 43, 49, 52, 59, 65, 76.
         12
            The executive exemption requires an employee’s primary duty to be management. 29 C.F.R. § 541.100(a).
         13
            Doc. 125 at 11; Doc. 130-9 at 66.
                                                          -2-
Case Nos. 4:18-cv-54
Gwin, J.

award.14 This properly reflects the case’s strength while accounting for the unpredictability

of jury trials and the challenges in presenting a case through representative evidence.

         The Court next considers the complexity, expense, and duration of the litigation (the

more complex the case, the more settlement is favored). One on hand, the proposed

settlement comes on the eve of trial. Thus, most of the time and expense to be spent on

this case has already been spent. However, the parties would still face two complex jury

trials (damages and liability) involving dozens of witnesses and a likely appeal.15 This

factor is thus mixed.

         Third, the Court examines the amount of discovery completed to ensure the

settlement is well-informed.16 The parties here conducted extensive discovery, deposing

fourteen witnesses, issuing hundreds of document requests and interrogatories, serving

third-party subpoenas, and attending seven discovery conferences.17

         Fourth, there is little risk that fraud or collusion produced the settlement. The

parties vigorously litigated this case for more than a year, fighting over certification,

discovery, and the trial plan.18 The record is littered with failed settlement attempts.19 And,

importantly, they reached this settlement through a mediator.20

         Finally, the Court considers the public interest, which is mixed. On one hand, the




         14
              Doc. 212-1 at 28.
         15
              See Docs. 161, 171, 188.
           16
              Olden v. Gardner, 294 F. App’x 210, 218 (6th Cir. 2008).
           17
              Doc. 212-2 at 9; Doc 157; Doc. 183.
           18
              Gascho v. Global Fitness Holdings, LLC, 822 F.3d 269, 277 (6th Cir. 2016) (“The parties' two-and-a-half years
of litigation, extensive discovery, ongoing settlement negotiations, and formal mediation session all weighed against the
possibility of fraud or collusion.”).
           19
              E.g., Doc. 44 (referring the parties to unsuccessful mediation).
           20
              Hainey v. Parrott, 617 F. Supp. 2d 668, 673 (S.D. Ohio 2007) (“The participation of an independent mediator
in the settlement negotiations virtually insures [sic] that the negotiations were conducted at arm’s length and without
collusion.”).
                                                           -3-
Case Nos. 4:18-cv-54
Gwin, J.

public interest favors settling large complex actions to preserve judicial resources.21

However, the public interest also favors enforcing the FLSA.22 Conspicuously absent from

the settlement is any requirement that Covelli change its overtime practices.23

         Considering the factors, the Court approves the collective action settlement.

                                 II.      Conditional Class Action Certification

         Plaintiffs ask the Court to conditionally certify a class for settlement composed of:

         All Assistant Managers who work or have worked for Defendant at any time
         from January 9, 2016 until the date of final judgment in this action, who
         Defendant classified as exempt from overtime.24

         For class certification, Plaintiffs must show that: (i) the class is too numerous to

proceed through joinder, (ii) there are common questions of law or fact, (iii) the

representative parties’ claims or defenses are typical of the class, and (iv) the representative

parties will adequately protect the class interests.25 Also, because Plaintiffs seek Rule

23(b)(3) certification, they must show that common questions predominate over

individualized questions and class adjudication is superior to other methods.26

         First, with an estimated 614 members, the class easily clears numerosity.27

         Next, for common questions of law or fact predominate, the questions subject to

generalized proof must outweigh those requiring individualized proof.28 Here, the

Plaintiffs worked the same job, for the same employer, classified under the same overtime

exemption. Further, the evidence uncovered in the FLSA collective action indicates that


         21
              Déjà Vu Services, 925 F.3d at 899.
         22
              Id.
         23
            Doc. 212-7.
         24
            Doc. 212-1 at 17.
         25
            Fed. R. Civ. P. 23(a).
         26
            Fed. R. Civ. P. 23(b)(3).
         27
            Doc. 212-1 at 18. In re Am. Med. Sys., Inc., 75 F.3d 1069, 1076 (6th Cir. 1996) (“[T]he Sixth Circuit has
previously held that a class of 35 was sufficient to meet the numerosity requirement.”).
         28
            Bridging Communities Inc. v. Top Flite Fin. Inc., 843 F.3d 1119, 1124 (6th Cir. 2016).
                                                         -4-
Case Nos. 4:18-cv-54
Gwin, J.

they received the same training and likely had similar job responsibilities.

         Also, the representative parties bring the same claims, arising out of the same

policy, as the whole class. Typicality is met. 29 Similarly, because the representatives’

claims are typical of the class, and because there are no conflicts of interests, they will

adequately protect the class’s interests.30

         The Court also considers whether a class action is the superior method of

adjudication. In doing so it considers whether the class will promote efficiency, minimize

expense, and achieve decisional uniformity between similarly situated persons. 31

         Because Plaintiffs seek certification only for settlement purposes, there will be no

difficulty in managing the class.32 Moreover, there are no alternative methods that could

resolve these cases as efficiently, cheaply, or uniformly. Thus, the Court conditionally

certifies the sought class for settlement purposes.

                                                 III.      Class Counsel

         Class counsel must fairly and adequately represent the interests of the class.33 In

considering whom to appoint, the Court must consider: (i) counsel’s efforts in identifying

and investigating potential claims, (ii) counsel’s experiences in handling class actions and

similar claims, (iii) counsel’s knowledge of the applicable law, and (iv) the resources

counsel will commit to the class.34


          29
             Beattie v. CenturyTel, Inc., 511 F.3d 554, 561 (6th Cir. 2007) (“A claim is typical if it arises from the same event
or practice or course of conduct that gives rise to the claims of the other class members, and if his or her claims are based
on the same legal theory.”).
          30
             See Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 n.5 (2011); Amchem Prods., Inc. v. Windsor, 521 U.S.
591, 625 (1997).
          31
             See Pipefitters Local 636 Ins. Fund v. Blue Cross Blue Shield of Mich., 654 F.3d 618, 630–31 (6th Cir. 2011).
          32
             Amchem Prods., Inc., 521 U.S at 620 (“Confronted with a request for settlement-only class certification, a district
court need not inquire whether the case, if tried, would present intractable management problems, for the proposal is that
there be no trial.”(internal citation omitted)).
          33
             Fed. R. Civ. P. 23(g)(4).
          34
             Fed. R. Civ. P. 23(g)(1)(A)(i)–(iv).
                                                              -5-
Case Nos. 4:18-cv-54
Gwin, J.

       Plaintiffs ask the Court to appoint its attorneys as class counsel. These firms have

conducted extensive discovery in the FLSA collective action for more than a year, litigating

the case to the eve of trial. Because the collective action’s claims mirror the proposed

class’s, the proposed counsel have effectively made substantial efforts in investigating the

class’s claims. Their involvement in the FLSA collective action also suggests they possess

the necessary legal knowledge.

       The firms will bring sufficient resources to the representation. Together, they have

hundreds of attorneys, sixteen of whom have appeared in this case. Also, they have

litigated this case effectively for eighteen months, defending against aggressive

decertification efforts and winning discovery disputes.

       Finally, even setting aside this case, these firms have substantial class action

experience.35 Accordingly, the Court will appoint Plaintiffs’ counsel as class counsel.

                                  IV.       The Class Action Settlement

       Plaintiffs also ask the Court to preliminarily approve the proposed class settlement.36

Much like FLSA collective action settlement, the Court considers: (i) the likelihood of

success on the merits, (ii) the complexity, expense, and duration of litigation, (iii) the

amount of discovery completed, (iv) the risk of fraud or collusion, (v) the reaction of class

counsel, (vi) the reaction of absent class members, and (vii) the public interest.37

       First, it is difficult to determine the class’s likelihood of success. On one

hand, the FLSA collective action is likely to succeed, and the class brings the same

claims under the same policy. However, Plaintiffs have not yet submitted any


       35
          Doc. 212-3 at 11; Doc. 212-4 at 2; Doc. 212-5 at 2, 15–30; Doc. 212-6 at 2–3.
       36
          Fed. R. Civ. P. 23(e) (requiring court approval of class settlements)
       37
          UAW v. General Motors Corp., 497 F.3d 615, 631 (6th Cir. 2007).
                                                        -6-
Case Nos. 4:18-cv-54
Gwin, J.

evidence specific to the class. And, the executive exemption is too fact-specific to

overly attribute the collective action’s strength to the class. Under the settlement,

class members would receive 33% of the estimated total potential recovery.

Considering the lack of class-specific evidence, but accounting for the strength of

the collective action, this factor favors approval.

         Second, the Court considers the complexity, expense, and likely duration of

the litigation. The class is at the starting line. It would need to survive Covelli’s

decertification efforts (Covelli agreed not to oppose certification for settlement

purposes only) and dispositive motions. And, if the FLSA collective action is any

indicator, the class would face another eighteen months of litigation just to get to

trial. Further, the fact-specific nature of the exemption inquiry would make the

litigation unusually complex and discovery intensive. This factor favors approval.

         Third, while the parties have conducted little discovery specific to the class,

the collective action’s claims and issue mirror the class, and the collective action

has completed significant discovery. That discovery should adequately inform the

class settlement as well.38

         Next, for the reasons discussed in approving the collective action settlement,

there is little risk of fraud or collusion.

         Also, class counsel favors the settlement.39 It is too early to evaluate absent

class members’ reactions.

         Finally, for the same reasons discussed in the collective action settlement


         38
              See Déjà Vu Services, 925 F.3d at 888 (related discovery conducted in different case may suffice).
         39
            Doc. 212-3 at 8; Doc. 212-4 at 1; Doc. 212-5 at 2; Doc. 212-6 at 2. The Court cannot yet evaluate the reaction
of absent class members.
                                                             -7-
Case Nos. 4:18-cv-54
Gwin, J.

context, the public interest is mixed. Taking the factors together, the Court

preliminarily approves the class settlement.

                                                 V.         Notice

       Finally, Plaintiffs ask the Court to approve proposed class and collective certification

and settlement notices. The notices must explain: the nature of the action, the class

definition, the class claims, issues, and defenses, how a class member may enter an

appearance, how a class member can opt into or out of the settlement, and the settlement’s

binding nature.40 Plaintiffs’ proposed notices satisfy these requirements.41

       Due process requires that the notice be reasonably calculated to reach interested

parties.42 Plaintiffs plan to send the notices through the postal service and electronic mail,

using contact information Covelli retained as the class members’ employer suffices.

       For the foregoing reasons, the Court GRANTS Plaintiffs’ motion, APPROVES the

FLSA collective action settlement, and CONDITIONALLY CERTIFIES the class as described.

The Court further PRELIMINARILY APPROVES the class action settlement, APPOINTS

Plaintiffs’ counsel as class counsel, and ORDERS Plaintiffs to issue attached notices in the

manner described in their motion.

       IT IS SO ORDERED.



Dated: July 26, 2019                                  s/         James S. Gwin
                                                      JAMES S. GWIN
                                                      UNITED STATES DISTRICT JUDGE




       40
            Déjà Vu Services, 925 F.3d at 900.
       41
            The Court has made minor changes.
       42
            Id.
                                                           -8-
